United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 00-1201/1204
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Larry Leonard Thompson,                  *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 28, 2000
                                Filed: January 9, 2001
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       In appeal No. 00-1201, Larry Thompson challenges the district court’s1 denial
of his petition for a writ of error coram nobis, in which he attacked the restitution
imposed in his 1988 convictions for mail and wire fraud. Thompson could have raised
this issue on direct appeal, but did not; we conclude that having failed to do so, he
cannot raise it through this petition. See Azzone v. United States, 341 F.2d 417, 419
(8th Cir. 1965) (per curiam) (“Coram nobis may not be used as a substitute for an


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
appeal.”), cert. denied, 381 U.S. 943 (1965) and 390 U.S. 970 (1968); Lipscomb v.
United States, 273 F.2d 860, 865 (8th Cir.) (“It is well established that Writ of Error
Coram Nobis . . . will not lie where there is another adequate remedy, as by motion for
new trial or appeal.”), cert. denied, 364 U.S. 836 (1960).

      In appeal No. 00-1204, Thompson challenges the district court’s denial of his
motion for an extension of time to appeal the denial of his motion to supplement the
record, and the court’s denial of his motion for an extension of time to file a reply to
the government’s response to his writ petition. Having carefully reviewed the record,
we summarily affirm the court’s orders in these matters. See 8th Cir. R. 47B.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-